Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I (figures 3A-3B) in the reply filed on 4/29/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “319” has been used to designate both a lace exit and a lace cable.  See figure 3A which shows character “319”, twice, indicating the lace cable and the lace exit. Also see paragraph 0028 and 0031 which refers to this character as a lace cable and lace exit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: As noted above, reference character “319” has been used to designate both lace exit and a cable lace.  See figure 3A which shows character “319”, twice, indicating the cable lace and the lace exit. Also see paragraph 0028 and 0031 which refers to this character as a lace cable an lace exit.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The heel lace guides (312,312) are coupled to “a heel coupling” and a “heel counter”, however due to the vague description of such subject matter is not adequately described in the disclosure.
Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 10 and 17, it is not clear what structure applicant is referring to with regard to the heel lace guides (312,312) are coupled to “a heel coupling” and a “heel counter”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5,10-12,17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0210706 (Johnson).
Regarding claims 2-5,10-12,17 and 20-21, Johnson discloses a footwear assembly comprising: 
a footwear upper assembly (112) comprising an outer layer and a floating tongue (116), the footwear upper assembly including a toe box section, a medial side, a lateral side, a heel section, and a central throat section (114); 
a lace cable (136,137) with a first end anchored to the upper assembly in a first anchor location (122) and a second end anchored to the upper assembly in a second anchor location (124); 
a plurality of lace guides (126,128,130,132) routing a first portion of the lace cable (136) in a crisscross pattern through a first portion of the plurality of lace guides and routing a second portion of the lace cable (137) in an opposing crisscross pattern through a second portion of the plurality of lace guides; 
a tongue lace guide (142) assembly secured to a proximal portion of the floating tongue, the tongue lace guide assembly adapted to receive the lace cable from both the medial side and the lateral side; 
a medial heel lace guide (148) positioned to receive the lace cable from the tongue lace guide along the medial side of the upper assembly; and 
a lateral heel lace guide (150) positioned to receive the lace cable from the tongue lace guide along the lateral side of the upper assembly.  
Regarding claim 3, see figure 1 showing the footwear assembly of claim 2, further comprising: a medial lace exit routing the lace cable from the medial heel lace guide (148) into a position; and a lateral lace exit to route the lace cable from the lateral heel lace guide (150).  With regard to the lacing engine disposed within a mid-sole portion of the footwear assembly, these features have been only functionally recited and the structure as taught by Johnson is inherently capable of performing all the functional language as claimed.
Regarding claims 4-5,11, see figure 1.
Regarding claims 10 and 17, as understood, see figure 2, which shows the laces leading to a heel of the footwear which show the lacing and the guides coupling to a heel counter within the heel section of the upper assembly.
	Regarding claims 12,20 and 21, Johnson discloses a footwear apparatus comprising: 
a footwear upper assembly (112) comprising a toe box section, a medial side, a lateral side, a heel section, a central throat section, and a floating tongue (116); 
a lace cable (136,137) with a first end (122) anchored to the upper assembly adjacent a distal medial portion of the central throat and a second end (124) anchored to the upper assembly adjacent a distal lateral portion of the central throat; 
a plurality of lace guides (eyelets 126,128,130,132) distributed on the upper assembly along the medial side and the lateral side of the central throat, each lace guide of the plurality of lace guides adapted to receive a length of the lace cable; 
a tongue lace guide assembly (142) secured to a proximal portion of the floating tongue, the tongue lace guide assembly adapted to receive the lace cable from both the medial side and the lateral side (see figure 1); 
a medial heel lace guide (148) positioned to receive the lace cable from the tongue lace guide along the medial side of the upper assembly; and 
a lateral heel lace guide (150) positioned to receive the lace cable from the tongue lace guide along the lateral side of the upper assembly.  
Regarding claims 20-21, see figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,8,13 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson ‘706 in view of US 2008/0172848 (Chen).
Regarding claims 6 and 13, Johnson teaches a footwear apparatus as claimed (see the rejection above) except for the tongue lace guide assembly includes a medial facing lace guide opposite a lateral facing lace guide (claims 6 and 13) and wherein the tongue lace guide assembly is a single structure with a rigid connection between the medial facing lace guide and the lateral facing lace guide (claims 8 and 15).
Chen teaches a lace guide assembly (20; see figures 4-5,9-10) includes a medial facing lace guide opposite a lateral facing lace guide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tongue of the footwear as taught by Johnson with a tongue lace guide assembly includes a medial facing lace guide opposite a lateral facing lace guide, as taught by Chen, to facilitate extending the laces across the tongue of the footwear.
With regard to claims 8 and 15, it is not clear if the lace guide assembly (20) taught by Chen is made of a rigid material.  The examiner takes official notice that it is old and conventional in the art to construct such lace guide assemblies out of rigid material to facilitate sliding of the lace/cable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the tongue lace guide assembly out of rigid material.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556